 



Exhibit 10.2
Mr. Jack Friedman
14 Stonegate
Longview, Texas 75601
February 8, 2006
The Board of Directors of
Friedman Industries, Incorporated
1121 Judson Road, Suite 124
Longview, Texas 75601
Gentlemen:
     Effective as of the close of business on the date hereof, I hereby resign
my position (i) as Chairman of the Board and Chief Executive Officer of Friedman
Industries, Incorporated, a Texas corporation (the “Company”), from any other
officer position I may hold with the Company and from any director or officer
position I may hold with any subsidiary of the Company and (ii) retire from
full-time employment with the Company.
     It is my understanding that, following my resignation, the Company will
continue to provide me with office facilities and secretarial assistance on the
same basis as has been provided to me during the period of my full-time
employment.
     If the foregoing correctly sets forth our understanding, please sign the
enclosed copy of this letter in the space provided.

     
 
  Sincerely,  
 
  /s/ JACK FRIEDMAN
 
  Jack Friedman

Agreed and accepted:
FRIEDMAN INDUSTRIES, INCORPORATED
By: /s/ WILLIAM E. CROW
Name: William E. Crow
Title: President and COO

